Citation Nr: 1448132	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  12-00 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for benign prostatic hypertrophy.  

2.  Entitlement to service connection for erectile dysfunction.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for frequent urination.

5.  Entitlement to service connection for psychological issues.

6.  Entitlement to service connection for hypertension 

7.  Entitlement to an initial increased evaluation for bilateral hearing loss, currently evaluated as noncompensable. 




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Torres, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to June 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, dated in April 2010 and November 2011.  

The issues of entitlement to service connection for benign prostatic hypertrophy, erectile dysfunction, sleep apnea, frequent urination, and psychological issues are listed on the title page for procedural purposes only.

With regard to the Veteran's claim for entitlement to service connection for hypertension, this issue was initially denied by the RO in an April 2010 rating decision.  In May 2010, the Veteran filed a Notice of Disagreement as to this issue, and in November 2011, the RO issued a Statement of the Case.  Subsequently, in January 2012, the Veteran submitted a Substantive Appeal (VA Form 9) as to this issue.  Following the receipt of additional evidence, in June 2013, the RO issued a Supplemental Statement of the Case as to entitlement to service connection for hypertension.  

With regard to the Veteran's claim for entitlement to an initial increased evaluation for bilateral hearing loss, in a November 2011 rating decision, the RO granted entitlement to service connection for bilateral hearing loss and awarded a noncompensable rating for this disability, effective September 29, 2009 (the date of his original claim for service connection).  In January 2012, the Veteran submitted a Notice of Disagreement as to the disability rating assigned for his bilateral hearing loss.  Thereafter, in an April 2013 rating decision and a July 2013 Statement of the Case, the RO confirmed and continued the compensable rating assigned for the Veteran's bilateral hearing loss.  In July 2013 and September 2013, the Veteran submitted Substantive Appeals (VA Form 9s) as to this issue.

The Board notes that, in addition to the paper claims file, there are also paperless, electronic records in the Veterans Benefits Management System (VBMS) and Virtual VA. Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.  

The issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disability, including as secondary to the Veteran's service-connected left knee disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See June 2014 statement from the Veteran's representative.  Therefore, the Board does not have jurisdiction over it, and it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  The Board will discuss each of its reasons for remand in turn.  
 

I.  Issuance of a Statement of the Case

The Board finds that, on remand, the AOJ should issue a Statement of the Case with respect to the issues of entitlement to service connection for benign prostatic hypertrophy, erectile dysfunction, sleep apnea, frequent urination, and psychological issues.  

In regard to the Veteran's claims for entitlement to service connection for benign prostatic hypertrophy, erectile dysfunction, sleep apnea, and frequent urination, the record reflects that these issues were first adjudicated in a December 2012 rating decision.  Subsequently, in January 2013, the Veteran submitted a letter requesting reconsideration of the RO's December 2012 decision as to the issues of entitlement to service connection for benign prostatic hypertrophy, erectile dysfunction, sleep apnea, and frequent urination, and stated that he did not feel that VA considered his exposure to Agent Orange in deciding these issues.  See Veteran's January 9, 2013 statement.  In this regard, the Board acknowledges that the RO construed the Veteran's January 2013 statement as a new claim, and in April 2013, issued a rating decision confirming and continuing the denial of service connection for benign prostatic hypertrophy, erectile dysfunction, sleep apnea, and frequent urination.  Significantly, however, insofar as the Veteran's January 2013 statement conveyed dissatisfaction with the RO's December 2012 decision, and requested a review of that decision, the Board finds that this statement constituted a timely filed Notice of Disagreement to the December 2012 rating action.  See 38 C.F.R. §§ 20.201, 20.300, 20.301(a), 20.302(a).  

Additionally, with regard to the Veteran's claim for entitlement to service connection for psychological issues, the record reflects that this issue was first adjudicated in an April 2013 rating decision.  Subsequently, in July 2013, the Veteran submitted a statement indicating that he wished to add the issue of entitlement to service connection for psychological issues to his Notice of Disagreement.  The Board finds that the Veteran's July 2013 statement constituted a timely filed Notice of Disagreement to the April 2013 rating action as it pertains to the issue of entitlement to service connection for psychological issues.  See 38 C.F.R. §§ 20.201, 20.300, 20.301(a), 20.302(a).  

Significantly, however, to date, a Statement of the Case has not been issued in response to the Veteran's January 2013 and July 2013 Notices of Disagreement.  In such cases, the Board is required to remand the claims for issuance of a Statement of the Case.  See Manlicon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. § 19.9(c).  

II.  Board Hearing

With regard to the issues of entitlement to service connection for hypertension and entitlement to an initial increased evaluation for bilateral hearing loss, currently evaluated as noncompensable, on his July 2013 and September 2013 Substantive Appeals (VA Form 9s), the Veteran submitted a request for a hearing before a Veterans Law Judge via video teleconference.  Significantly, however, to date, the Veteran has not been provided such a hearing.  As such, in order to ensure full compliance with the due process requirements, this case must be remanded to the AOJ to schedule the Veteran for such a hearing.  See 38 U.S.C.A. § 7107; 38 C.F.R. §§ 19.76, 20.700, 20.703, 20.704, 20.904(a)(3).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative with a Statement of the Case regarding the issues of entitlement to service connection for benign prostatic hypertrophy, erectile dysfunction, sleep apnea, frequent urination, and psychological issues, and advise them of the time period in which to perfect the appeal.  If the Veteran perfects his appeal of these issues in a timely fashion, the case should then be returned to the Board for further appellate review, if otherwise in order.

2.  Schedule the Veteran for a hearing at the RO before a Veterans Law Judge, as requested by the Veteran.  All correspondence pertaining to this matter should be associated with the claims file.  

Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.
 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
NICOLE KLASSEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



